Exhibit 10.2

AMENDMENT TO THE

ON SEMICONDUCTOR CORPORATION

2000 STOCK INCENTIVE PLAN

ON Semiconductor Corporation (“Company”), formerly SCG Holding Corporation,
previously approved and adopted the ON Semiconductor 2000 Stock Incentive Plan
(“Plan”). The Plan has been amended from time to time and was recently amended
and restated, effective May 19, 2004. By this instrument, the Company desires to
further amend the Plan to help prevent inadvertent earnings charges under the
revised Statement of Financial Accounting Standards No. 123 (“FAS 123R”),
“Share-Based Payment” (“Amendment”).

 

  1. The provisions of this First Amendment shall be effective as of the date
adopted by the Company’s Compensation Committee.

 

  2. Section 14(e) of the Plan is hereby amended to read as follows:

(e) OUTSTANDING AWARDS – OTHER CHANGES. In the event of any other change in the
capitalization of the Company or corporate change other than those specifically
referred to in Article 14, the Committee shall make such adjustments in the
number and class of shares subject to Awards outstanding on the date on which
such change occurs and in the per share exercise price of each Award to prevent
dilution or enlargement of rights.

 

  3. This Amendment shall amend only the provisions of the Plan as set forth
herein. Those provisions of the Plan not expressly amended shall be considered
in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative on this 16th day of May, 2007.

 

ON SEMICONDUCTOR CORPORATION By:   /s/ G. SONNY CAVE   G. Sonny Cave,   Senior
Vice President, General Counsel & Corporate Secretary